Citation Nr: 1042542	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-26 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to 
February 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the 
above-referenced RO.  In September 2010, the Veteran and his 
spouse presented testimony at a Central Office hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing is 
of record.  


FINDINGS OF FACT

1.  An original claim for service connection for hearing loss was 
denied by the RO in rating decisions in October 1971, January 
1975, and March 1975 and not appealed.  

2.  The evidence received since the March 1975 decision does not 
raise a reasonable possibility of substantiating the claim for 
service connection for hearing loss.  


CONCLUSIONS OF LAW

1.  The March 1975 rating action is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

2.  New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

The RO originally denied the claim of service connection for 
hearing loss in October 1971 on the basis that the disorder 
existed prior to service and was not aggravated by service.  In 
subsequent decisions dated in January 1975 and March 1975, the RO 
affirmed the denial of service connection, on the basis that new 
and material evidence had not been submitted to reopen the claim.  
The Veteran did not appeal the March 1975 decision and it is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2010).  In 2005, he filed an informal claim, 
seeking to reopen the matter.  

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Since, the Veteran's most recent request to reopen his claim was 
filed in 2005, the amended regulatory provisions governing new 
and material evidence are applicable.  Consequently, the appeal 
will be decided under the current version of section 3.156(a), as 
is outlined below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant.  38 C.F.R. 
§ 3.156(a).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during peacetime 
service after December 31, 1946, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. § 1111 
(West 2002).  This presumption of soundness, however, may be 
rebutted by clear and unmistakable evidence that the disorder 
existed prior to entry into service and that the disorder was not 
aggravated by such service.  38 C.F.R. § 3.304(b); see also 
VAOPGCPREC 3-03 (July 16, 2003).

A pre-existing injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious and 
manifest) evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an increase 
in severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service, on the basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Further, the United States 
Court of Appeals for Veterans Claims (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels, 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a veteran may, 
nevertheless, establish service connection for a current hearing 
disability by submitting evidence that a current disability is 
causally related to service.  Hensley v. Brown, supra, at 160.  


Factual Background and Analysis

The RO's current denial in this case is predicated upon the fact 
that new and material evidence has not been submitted to reopen 
the claim.  Therefore, any "new" evidence would have to show 
that aggravation of the pre-existing hearing loss had occurred as 
a result of service.  

Evidence of record in March 1975 consisted of service treatment 
records (STRs), which include the Veteran's pre-induction 
examination report dated in August 1970.  At that time he denied 
any history of hearing loss however, audiological findings showed 
pure tone thresholds for the right ear were 35, 20, 20, and 30 
decibels at 500, 1000, 2000, and 4000 Hz, respectively, and for 
the left ear at the same frequencies were 55, 40, 35, and 40 
decibels.  These findings were indicative of left ear hearing 
loss as well as some degree of hearing loss on the right.  In 
early November 1970, the Veteran was evaluated for difficulty 
with left ear hearing.  He gave a 2-3 week history of ear 
problems.  

An audiometric evaluation dated January 5, 1971 showed pure tone 
thresholds for the right ear were 45, 55, 60, and 80 decibels at 
500, 1000, 2000, and 4000 Hz, respectively, and for the left ear 
at the same frequencies were 50, 60, 75, and 85 decibels.  Both 
tympanic membranes were retracted with fluid.  The Veteran was 
then referred for a Medical Evaluation Board (MEB) for a possible 
erroneous induction/enlistment.  MEB proceedings show the Veteran 
had been followed for the past 2-3 months for recurrent bilateral 
serous otitis media, which had been unresponsive to treatment 
including, myringotomy.  He was also noted to have a history of 
hearing loss dating back to early childhood.  Repeat audiological 
testing showed pure tone thresholds for the right ear were 55, 
55, 55, and 65 decibels at 500, 1000, 2000, and 4000 Hz, 
respectively, and for the left ear at the same frequencies were 
50, 30, 35, and 45 decibels.  The clinical impression was 
bilateral serous otitis media with left tympanic membrane 
perforation and bilateral conductive hearing loss.  Although the 
Veteran was considered fit for retention it was determined that 
he had been erroneously inducted and separation was recommended.  
At separation, the Veteran's bilateral conductive hearing loss 
was considered to have existed prior to service and was not 
aggravated by service.  

The claims folder is devoid of any treatment records or other 
medical documents until February 1975, when the Veteran was 
treated for perforated ear drums.  Audiological testing revealed 
pure tone thresholds for the right ear were 15, 15, 0, 15 and 20 
decibels at 500, 1000, 2000, 4000 and 8000 Hz, respectively, and 
for the left ear at the same frequencies were 25, 25, 5, 20 and 
15 decibels.  It was noted that hearing for speech was normal in 
both ears with the exception of mild conductive loss on the left.  

As noted previously, in March 1975, the RO continued the denial 
of service connection for hearing loss.  The Board notes that the 
evidence lacking at the time of the rating decision was medical 
evidence showing that that the Veteran's preexisting hearing loss 
was aggravated during service.  Therefore, any "new" evidence 
would have to show that the pre-existing hearing loss had 
worsened abnormally as a result of service or that the Veteran 
suffered from some type of disabling residuals as a result of an 
in-service surgery.  

Evidence received since the March 1975 rating decision consists 
of post-service treatment records dated from 1985 to 2008, 
including a May 2006 VA examination report; and testimony from a 
personal hearing held in September 2010.  The post-service 
treatment records, although new, are not material in that they 
are cumulative of prior records, which reflect the Veteran has 
hearing loss and continues to receive treatment for it but do not 
otherwise show a nexus between it and service.  During VA 
examinations in May and June of 2006, the Veteran gave a history 
of earwax removal and occasional otlagia prior to military 
service, but had no recollection of otorrhea or significant 
hearing loss.  He also gave a history of military noise exposure 
from the firing range and grenades.  While both examiners 
confirmed a diagnosis of bilateral hearing loss, neither provided 
an etiological opinion.  Therefore, despite the Veteran's 
contentions, neither report establishes that his hearing loss did 
not pre-exist service.  The Veteran also submitted duplicates of 
STRs that were considered at the time of the previous denial.  

In this case the evidence simply is not pertinent to the question 
of whether preexisting hearing loss underwent an increase in 
severity beyond the natural progression during the Veteran's 
military service, (which is the pivotal issue underlying the 
claim for service connection).  In other words, the evidence does 
not establish the absence of a pre-service condition, it does not 
address any question of in-service aggravation of a pre-service 
condition, or show the onset of hearing loss in service.  Thus, 
the newly received evidence does not raise a reasonable 
possibility of substantiating the claim.  

To the extent that the Veteran and his spouse have offered 
testimony and lay statements in an attempt to establish service 
connection, the Board notes that such evidence essentially 
constitutes reiterations of the Veteran's assertions made in 
connection with the prior denial, and, thus, cannot be considered 
"new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  In any event, as neither 
the Veteran nor his spouse have been shown to be a medical 
expert, they are not qualified to express an opinion regarding 
medical causation, and any statements purporting to do so cannot 
constitute material evidence.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  For these reasons, the Veteran's unsupported assertions, 
even if new, cannot serve as a predicate to reopen the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Accordingly, the Board finds that new and material evidence has 
not been received with regard to the Veteran's claim for service 
connection for hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in January 2006 and March 2006, the RO informed 
the Veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
hearing loss claim.  These letters informed him of what 
constituted new and material evidence to reopen the previously 
denied, unappealed claim.  He was informed that evidence is new 
if it is submitted to the VA for the first time.  He was informed 
that material evidence must pertain to the reason the claim was 
previously denied.  This correspondence also met the specificity 
required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the 
Veteran was advised of the exact reason for the previous denials 
and the evidence needed to reopen the claims for service 
connection.  The letters also informed him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  

The Veteran has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such notice 
does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the hearing loss claim.  Relevant 
in-service and post-service treatment reports are of record and 
the Veteran was afforded VA examinations in 2006.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr 
supra.  However VA need not conduct an examination or obtain a 
medical opinion with respect to the issue of whether new and 
material evidence has been received to reopen the previously 
denied claims because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, the Board finds that there is no basis to 
find that a remand for an examination is required.  

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claim under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 
supra.  


ORDER

New and material evidence having not been received, the claim to 
reopen the issue of entitlement to service connection for hearing 
loss is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


